UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 01-7393



In Re: RAFAEL C. MATOS,

                                                         Petitioner.



        On Petition for Writ of Mandamus.   (CA-00-746-3)


Submitted:   December 10, 2001        Decided:     December 20, 2001


Before WIDENER, NIEMEYER, and WILLIAMS, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Rafael C. Matos, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Rafael Cornelio Matos brought this petition for writ of man-

damus.   He seeks an order from this court compelling the district

court to rule in his favor in his petition for writ of habeas

corpus pursuant to 28 U.S.C. § 2241 (1994), which the district

court dismissed without prejudice in November 2000.    See Matos v.

Reno, No. CA-00-746 (E.D. Va. Nov. 8, 2000).

     Mandamus is the appropriate remedy only where there are no

other means by which a petitioner may obtain the requested relief.

See Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In

re Beard, 811 F.2d 818, 826 (4th Cir. 1987).   It may not be used as

a substitute for appeal.   In re United Steelworkers, 595 F.2d 958,

960 (4th Cir. 1979).

     Because Matos had another remedy, namely an appeal, available

to him, the petition for writ of mandamus is denied.    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                    PETITION DENIED




                                 2